Citation Nr: 1530375	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  09-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $6,482.50.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The appellant had active service from December 1954 to October 1977.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2008 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 1978 rating decision awarded entitlement to service-connection for a back and arm problem and awarded a combined rating of 30 percent.

2.  An overpayment was created when the Veteran continued to receive his full compensation benefits after being incarcerated.  The calculated amount of the overpaid benefit is $6,482.50.

3. There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.  However, the Veteran was solely at fault in the creation of the overpayment of VA compensation benefits due to acceptance of VA benefits exceeding the 10 percent rate while incarcerated as a felon.

4.  Recovery of the $6,482.50 overpayment debt will not violate the standards of equity and good conscience.






CONCLUSION OF LAW

Waiver of recovery of the overpayment of $6,482.50 paid to the Veteran for compensation benefits is not warranted.  38 U.S.C.A. §§ 1521, 5107, 5112, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.271, 3.272, 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation.  38 C.F.R. § 1.956(a) (2014).

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability rated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313 (West 2014); 38 C.F.R. § 3.665(c)(1) (2014).

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911(c) (2014); VAOPGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

The record shows that the Veteran has been in receipt of VA compensation benefits effective since November 1977.  While the record does not show that the Veteran was informed at the time of his original award that he was required to report incarceration of more than 60 days, he was notified of that fact several times subsequent to the granting of the original award.  A VA Form 21-8764 was sent to the Veteran several times before his incarceration in 2006.  For example, when his disability award was lowered following a divorce in August 1990, a VA Form 21-8764 was enclosed that informed the Veteran that benefits will be reduced upon incarceration in excess of 60 days for conviction of a felony and that he was obligated to report the incarceration.

The record shows that the Veteran began his incarceration on February 17, 2006.  He continues to be incarcerated at a facility in Arizona.  The record also indicates that the Veteran was informed of an increase in his benefits in December 2006 due to a change in the law.  VA did not know of the Veteran's incarceration at that time.  Next, in September 2007, VA proposed to lower the Veteran's benefit's award due to the death of the Veteran's spouse.  It was subsequently reduced, effective in August 2007.  There is a letter dated in December 2007 received by VA from the Veteran.  In the letter, the Veteran indicates a belief he may be entitled to further benefits.  However, he also indicates that he has been incarcerated.  This appears to be when and how VA learned of the Veteran's incarceration.

In a letter dated in March 2008, VA informs the Veteran that they have learned he is incarcerated and the proposed reduction and overpayment is described to the Veteran.  The letter indicates that the law required reduction to be effective June 4, 2006, due to incarceration of more than 60 days.

The Veteran responded that month with the following statement: "I understand the conditions that dictate the reduction in my disability compensation benefits.  I have no knowledge of additional evidence."  In August 2008, VA informed the Veteran that the decision to institute the reduction had been made effective June 4, 2006.  The Veteran responded that he thought all Social Security and VA benefits stopped in early 2006, but he "could be mistaken."  In September 2008, the Veteran requested a waiver of the overpayment debt.  He writes that he is unable to pay the debt and that he would be harmed if his benefits were cut to repay the debt.  He submitted a financial status report indicating that his wife is dead and he makes a minimal amount of money while incarcerated.

The COWAC issued a decision in December 2008 denying the waiver.  The Committee wrote: "Fault on the part of the claimant is found.  The claimant failed to timely report his incarceration beyond 60 days after conviction, as required.  The claimant was notified...that incarceration of more than 60 days after conviction would result in a reduction of benefits under 38 C.F.R. § 3.666, which prohibits all but a 10% compensation payment, can be made to the claimant.  Financial hardship is not determined as the claimant's current incarceration indicates that his needs are being met by the state.  It is considered unjust enrichment for the Veteran to retain benefits for which he is not entitled.  Failure to make restitution would result in an unfair gain to the debtor.  Therefore, as fault and unjust enrichment are found, and as hardship is not determined, the request for waiver is denied.

In January 2009, the Veteran filed a Notice of Disagreement.  He claimed that he "never saw the money" and that his wife died in July 2007.  The Veteran provided a copy of his inmate account and argues that it shows he never received the money.  The account information does show that the earliest deposit from VA was in April 2008.  However, prior to the Veteran's December 2007 letter inquiring about additional compensation, VA did not know the Veteran was incarcerated.  Therefore, the benefits were going to the account the Veteran had previously established.  The Board notes that payments, including reductions for decreased dependents, prior to April 2008 were made and there was no complaint of missing payments.  Therefore, the Veteran's argument of having never received payments lacks credibility.

The Veteran also argued that his conviction was posted on the "World Wide Web" and VA should have had the technology to see that he had been convicted.  However, the Board notes that it is the Veteran's responsibility to report a change in his status, including incarceration status.

As the overpayment has been deemed valid and correctly calculated, the Board must first determine whether waiver is precluded by fraud, misrepresentation, or bad faith in creation of the overpayment. The Board finds no evidence to support any of those preclusions.  The Veteran was incarcerated, and while he should have informed VA of his status, the Board finds that the failure to do so was not an action of fraud, misrepresentation, or bad faith. 

The remaining question before the Board is whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a) (2014); Ridings v. Brown, 6 Vet. App. 554 (1994).  In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was solely at fault in the creation of the overpayment for the periods for which waiver of recovery has not been granted.

The Veteran did not send appropriate notice to VA regarding his change of address or incarceration status.  Therefore, VA continued to pay full benefits.  The Veteran was ultimately responsible for informing VA of his incarcerated status and failed to do so.  Rather, he continued to accept benefits to which he knew or should have known that he was not entitled.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the Veteran may be charged with knowledge of an agency regulation, whether or not he had actual notice, he knew or should have known that he was prohibited from receiving full payments while incarcerated.  Therefore, he is solely at fault in the creation of the debt. 

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA. 38 C.F.R. § 1.965(a)(2) (2014).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  For instance, in a letter received on December 31, 2007 at the Phoenix Regional Office, VA first became aware of the incarceration.  In a letter dated March 11, 2008, VA informed the Veteran of the overpayment issue.  Thus, there is no fault on the part of VA in the overpayment.

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  The Veteran has asserted that repayment of the debt would cause hardship.  As mentioned above, he submitted a Financial Status Report in which he reported that he makes minimal income while incarcerated.  However, as he is incarcerated, his needs are being met by the State of Arizona. 

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the recovery of the overpayment does not tend to defeat the purpose for which the benefits were intended when taking into account Congress' specific instruction to reduce VA benefits to the 10 percent level when a Veteran is incarcerated for a felony lasting greater than 60 days.  Congress has therefore determined that an incarcerated Veteran is entitled to no more than benefits at the 10 percent rate.  Thus, the benefits in excess of the 10 percent rate do not have an intended purpose as they are not an authorized payment of benefits.

The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make disability compensation payments at the full-time rate after the Veteran was incarcerated.  The additional full payments were not warranted starting 61 days after incarceration.  Therefore, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment.

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at sole fault in the creation of the debt, and the retention of the overpayment would unjustly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Furthermore, he did not relinquish a valuable right or incur a legal obligation in reliance on VA continuing to pay disability benefits at a non-reduced rate.

Therefore, the Board has weighed the factors and finds that it would not be against equity and good conscience to collect the remaining debt.  Therefore, the claim for waiver of recovery of the remaining overpayment of VA compensation benefits in the amount of $6,482.50 is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of the overpayment of VA compensation benefits in the amount of $6,482.50 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


